DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              SHANE SHAW,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-2271

                          [October 25, 2018]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Dennis D. Bailey,
Judge; L.T. Case Nos. 10-15069 CF10A, 11-7302 CF10A and 11-7595
CF10A.

  Shane Shaw, Blountstown, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

TAYLOR, LEVINE and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.